DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 10-11, 13, 16-17, and 21 are objected to because of the following informalities:
Claim 10, Ln. 6-7 recites “recalculating the difference between the applied pressure above the full therapeutic and the mask pressure” which should read “calculating a difference between the applied pressure above the full therapeutic and the mask pressure” as no prior calculated difference has been recited between “the applied pressure above the full therapeutic and the mask pressure.” Also, should the phrase “full therapeutic” read “full therapeutic pressure” for consistency?
Claim 13, Ln. 5-6 recites “recalculate the difference between the treatment pressure above the full therapeutic and the mask pressure” which should read “calculate a difference between the treatment pressure above the full therapeutic and the mask pressure” as no prior calculated difference has been recited between “treatment pressure above the full therapeutic and the mask pressure.” Also, should the phrase “full therapeutic” read “full therapeutic pressure” for consistency?
Claim 16, Ln. 3 recites “after predetermined period of time” which should read “after a predetermined period of time”
Claim 21, Ln. 5-6 recites “recalculate the difference between the treatment pressure above the full therapeutic and the mask pressure” which should read “calculate a difference between the treatment pressure above the full therapeutic and the mask pressure” as no prior calculated difference has been recited between “treatment pressure above the full therapeutic and the mask pressure.” Also, should the phrase “full therapeutic” read “full therapeutic pressure” for consistency?
Claim 21, Ln. 7-8 recites “a mask pressure” which should read “the mask pressure” following after claim 12
Claim 21, Ln. 8 ends with a period which should instead be a semicolon
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “progressively increasing the applied pressure back up to the full therapeutic pressure” in Ln. 1-2 which deems the claim indefinite. Initially, the phrasing “applied pressure” alone is unclear because the applied pressure in claim 10 is “above the full therapeutic pressure” while the applied pressure in claim 2 is “below the full therapeutic pressure.” It is thus unclear which of the applied pressures the instant claim is referring to. Further, the limitation relates increasing the applied pressure “back up to the full therapeutic pressure” with the second signal. However, the second signal has only been introduced in claim 10 as leading to the applied pressure being increased to above the full therapeutic pressure. Thus, how can the applied pressure which is “above the full therapeutic pressure” in response to the second signal in claim 10 then be “progressively increased” to “back up to the full therapeutic pressure” in response to the second signal having a different outcome in the instant claim? The phrasing “back up to” would imply the applied pressure had previously been below the full therapeutic pressure, but that is inconsistent with how the second signal has previously been recited in relation to the applied pressure. Is it possible the claim instead intends to recite “progressively decreasing the applied pressure [above the full therapeutic pressure] back down to the full therapeutic pressure?” This interpretation will be applied to the claim although applicant should ensure such a limitation has written description support in the application as originally filed.
Claim Interpretation - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for treating sleep disordered breathing (SDB), wherein said device provides continuous positive airway pressure to the patient during sleep” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “device for treating sleep disordered breathing” is best understood from the specification as at least: a PAP device including a blower and a blower-controller (¶0034).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2 and 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of U.S. Patent No. 8,789,526. Although the claims at issue are not identical, they are not patentably distinct from each other because all requirements of instant claim 2 are generally found within the overall scope of patent claim 64. The “treatment pressure” of patent claim 64 is read as obviously suggestive of the “full therapeutic pressure” of instant claim 2. The pressure “desired value” of patent claims 60 and 63 is read as obviously suggestive of the calculating against the full therapeutic pressure of instant claim 2. The “determining that the seal … is inadequate” of patent claim 64 is read as equivalent to the “fault in the seal” of instant claim 2. A similar reading can be made for the apparatus of instant claim 12 versus patent claim 64.
Claim(s) 2 and 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,342,941. Although the claims at issue are not identical, they are not patentably distinct from each other because all requirements of instant claim 2 are generally found within the overall scope of patent claim 40. The “treatment pressure” of patent claim 40 is read as obviously suggestive of the “full therapeutic pressure” of instant claim 2. The pressure “predetermined value” of patent claim 40 is read as obviously suggestive of the calculating against the full therapeutic pressure of instant claim 2. The “determination that the seal … is insufficient” of patent claim 40 is read as equivalent to the “fault in the seal” of instant claim 2. A similar reading can be made for the apparatus of instant claim 12 versus patent claim 40.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6-12, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich et al. (U.S. Patent 5503146).
Regarding claim 2, Froehlich ‘146 discloses a method of acclimatizing a patient to provide continuous positive airway pressure (CPAP) therapy (Col. 1-2 “Background Art” section), including operating a device for treating sleep disordered breathing (SDB) (Fig. 1 #12, 17), wherein said device provides continuous positive airway pressure to the patient during sleep (Col. 2-3 “Disclosure of Invention” section) via a mask (Fig. 1 #11) configured to provide a seal with respect to airways of the patient, the method comprising (e.g. Fig. 5; Col. 9, Ln. 65 – Col. 10, Ln. 43): applying full therapeutic pressure during a first session (Col. 4, Ln. 47-67 – “prescribed” therapy); monitoring a mask pressure during application of the full therapeutic pressure (Fig. 2 #38; Col. 5, Ln. 61 – Col. 6, Ln. 13); comparing against a threshold representing an acceptable level of leak (Fig. 5 #100; Col. 9, Ln. 65 – Col. 10, Ln. 43 – determining whether gross air leak); generating a first signal in response to said comparing and indicative of performance of the seal (Fig. 5 #103; Col. 9, Ln. 65 – Col. 10, Ln. 43); and in response to said first signal indicating a fault in the seal, decreasing an applied pressure to below the full therapeutic pressure during the first session in order to improve the seal of the mask against the patient's face (Fig. 5 #104; Col. 9, Ln. 65 – Col. 10, Ln. 43).
Froehlich ‘146 fails to disclose calculating a difference between the full therapeutic pressure and the mask pressure; comparing the difference to a threshold representing the acceptable level of leak.
However, Froehlich ‘146 teaches that patient breathing can be sensed either by air flow or air pressure changes occurring in the closed air system (Col. 2, Ln. 36-41). Froehlich ‘146 further teaches that gross air leak in the system may be sensed by the total absence of breathing patterns and/or the high air flow and/or low air pressure in the system (Col. 2, Ln. 66 – Col. 3, Ln. 3). Thus, while the method illustrated in Fig. 5 and its discussion focus on evaluating whether total flow is at a maximum, one of ordinary skill in the art based upon other passages in Froehlich ‘146 (e.g. Col. 2, Ln. 66 – Col. 3, Ln. 3) would have considered it prima facie obvious to have alternately evaluated for gross air leak by checking for low air pressure in the system. Such a low pressure checking would obviously involve the type of comparison required by the instant claim.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 calculating a difference between the full therapeutic pressure and the mask pressure; comparing the difference to a threshold representing the acceptable level of leak as other passages in Froehlich ‘146 beyond the discussion of Fig. 5 teach that checking for low air pressure in the system is an obvious design choice alternative to checking for high air flow when evaluating gross air leak indicative of an insufficient mask seal.
Applicant may wish to consider specifying in the claim how the threshold and/or decreasing of the applied pressure are distinct from the gross air leak detection and response in Froehlich ‘146.
Regarding claim 6, Froehlich ‘146 teaches the invention as modified above and further teaches the applied pressure is maintained below the full therapeutic pressure for a remainder of the first session (Col. 10, Ln. 33-37). There is no particular time requirement on how long the first session should last. Thus, the first session may conclude when the standby mode proceeds to a blower off standby mode if no further breathing is detected.
Regarding claim 7, Froehlich ‘146 teaches the invention as modified above and further suggests as obvious the threshold is static during the first session. One of ordinary skill in the art would have considered it prima facie obvious that the gross leak evaluation in Froehlich ‘146 need only occur during full therapeutic pressure delivery, as opposed to also during times when standby mode is occurring. The threshold discussed in regard to Fig. 5 is of a maximum total air flow. Taking into consideration the modification applied to Froehlich ‘146 in claim 1 above there would also obviously be a threshold relating to minimum air pressure which would mean that the therapeutic pressure was nearly the same as the “difference” of claim 1. Recognizing that the delivered CPAP pressure only needs to change during the first session in conjunction with the patient’s experiencing of apneas (e.g. Col. 4, Ln. 59-67) one of ordinary skill in the art would have considered it prima facie obvious that a session could occur where the patient experienced no apneas and that during that session the threshold would remain static.
Regarding claim 8, Froehlich ‘146 teaches the invention as modified above and further suggests as obvious the threshold fluctuates during the first session, the threshold is a function of a patient sleep phase indicator, a flow flattening indicator, a snoring indicator, apneas or hypopneas indicators, and/or an Apnea Hypopnea Index (AHI). The threshold discussed in regard to Fig. 5 is of a maximum total air flow. Taking into consideration the modification applied to Froehlich ‘146 in claim 1 above there would also obviously be a threshold relating to minimum air pressure which would mean that the therapeutic pressure was nearly the same as the “difference” of claim 1. Recognizing that the delivered CPAP pressure may change during the first session in conjunction with the patient’s experiencing of apneas (e.g. Col. 4, Ln. 59-67) one of ordinary skill in the art would have considered it prima facie obvious that the changes to delivered pressure in Froehlich ‘146 would directly correspond to changes in the threshold at least as a function of apneas or hypopneas indicators.
Regarding claim 9, Froehlich ‘146 teaches the invention as modified above and further teaches alerting the patient at a conclusion of the first session that the fault in the seal was detected (Col. 8, Ln. 53-57). The first session could be considered to end when the alarm sounds.
Regarding claim 10, Froehlich ‘146 teaches the invention as modified above and further suggests as obvious generating a second signal (apnea/hypopnea or not? – Col. 1, Ln. 54-67; Col. 4, Ln. 63 – Col. 5, Ln. 8) in response to said calculating (the calculating from claim 2 in Froehlich ‘146 will be ongoing) and indicative of performance of the seal (steps of Fig. 5 are ongoing); and in response to said second signal being less than the full therapeutic pressure (apnea causes a pressure below full therapeutic), increasing the applied pressure to above the full therapeutic pressure during the first session (Col. 1, Ln. 54-67; Col. 4, Ln. 63 – Col. 5, Ln. 8); and prior to comparing the mask pressure to the threshold, calculating a difference between the applied pressure above the full therapeutic and the mask pressure (steps Fig. 5 are ongoing). The claim makes no requirements on what type of signal the second signal is or how it is generated.
Regarding claim 11, Froehlich ‘146 teaches the invention as modified above and further suggests as obvious progressively decreasing the applied pressure above the full therapeutic pressure back down to the full therapeutic pressure when the second signal no longer indicates a level of leak (Col. 1, Ln. 54-67; Col. 4, Ln. 63 – Col. 5, Ln. 8 – pressure will be reduced when apnea resolves, apnea can be determined as not itself a leak).
Regarding claim 12, Froehlich ‘146 discloses a positive airway pressure (PAP) device (Fig. 1) comprising: a mask (Fig. 1 #11) configured to seal against a patient's face; a blower (Fig. 1 #12) configured to deliver pressurized air at a treatment pressure to the patient's airways via the mask (Col. 4, Ln. 47-67); a controller (Fig. 1 #17) in communication with the blower and configured to control the treatment pressure of the pressurized air, the controller configured to be programmed cause the blower to deliver the pressurized air at a full therapeutic pressure during a first session (Col. 4, Ln. 47-67 – “prescribed” therapy); wherein, the controller is configured to: determine a mask pressure within the mask (Fig. 2 #38; Col. 5, Ln. 61 – Col. 6, Ln. 13); comparing against a threshold representing an acceptable level of leak (Fig. 5 #100; Col. 9, Ln. 65 – Col. 10, Ln. 43 – determining whether gross air leak); and in response to the threshold being exceeded and indicating that the seal against the patient's face is ineffective (Fig. 5 #103; Col. 9, Ln. 65 – Col. 10, Ln. 43), cause the blower to deliver the pressurized air at a lower pressure below the full therapeutic pressure during the first session in order to improve the seal of the mask against the patient's face (Fig. 5 #104; Col. 9, Ln. 65 – Col. 10, Ln. 43).
Froehlich ‘146 fails to disclose calculating a difference between the treatment pressure at the full therapeutic pressure and the mask pressure within the mask; comparing the difference to a threshold representing the acceptable level of leak.
However, Froehlich ‘146 teaches that patient breathing can be sensed either by air flow or air pressure changes occurring in the closed air system (Col. 2, Ln. 36-41). Froehlich ‘146 further teaches that gross air leak in the system may be sensed by the total absence of breathing patterns and/or the high air flow and/or low air pressure in the system (Col. 2, Ln. 66 – Col. 3, Ln. 3). Thus, while the method illustrated in Fig. 5 and its discussion focus on evaluating whether total flow is at a maximum, one of ordinary skill in the art based upon other passages in Froehlich ‘146 (e.g. Col. 2, Ln. 66 – Col. 3, Ln. 3) would have considered it prima facie obvious to have alternately evaluated for gross air leak by checking for low air pressure in the system. Such a low pressure checking would obviously involve the type of comparison required by the instant claim.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 calculating a difference between the full therapeutic pressure and the mask pressure; comparing the difference to a threshold representing the acceptable level of leak as other passages in Froehlich ‘146 beyond the discussion of Fig. 5 teach that checking for low air pressure in the system is an obvious design choice alternative to checking for high air flow when evaluating gross air leak indicative of an insufficient mask seal.
Applicant may wish to consider specifying in the claim how the threshold and/or decreasing of the applied pressure are distinct from the gross air leak detection and response in Froehlich ‘146.
Regarding claim 14, Froehlich ‘146 teaches the invention as modified above and further teaches the controller is configured to cause the blower to deliver the pressurized air at the lower pressure for a remainder of the first session (Col. 10, Ln. 33-37). There is no particular time requirement on how long the first session should last. Thus, the first session may conclude when the standby mode proceeds to a blower off standby mode if no further breathing is detected.
Regarding claim 18, Froehlich ‘146 teaches the invention as modified above and further suggests as obvious the controller is configured receive an input indicating a value for the threshold (pressure to be delivered must be input to the device), and the controller is configured to keep the value static during the first session. It is noted that the claim is written in such a manner that the input does not need to be the threshold but instead only needs to indicate a valve for the threshold. Note how the threshold in claim 12 was read as directly related to the delivery pressure. One of ordinary skill in the art would have considered it prima facie obvious that the gross leak evaluation in Froehlich ‘146 need only occur during full therapeutic pressure delivery, as opposed to also during times when standby mode is occurring. The threshold discussed in regard to Fig. 5 is of a maximum total air flow. Taking into consideration the modification applied to Froehlich ‘146 in claim 12 above there would also obviously be a threshold relating to minimum air pressure which would mean that the therapeutic pressure was nearly the same as the “difference” of claim 12. Recognizing that the delivered CPAP pressure only needs to change during the first session in conjunction with the patient’s experiencing of apneas (e.g. Col. 4, Ln. 59-67) one of ordinary skill in the art would have considered it prima facie obvious that a session could occur where the patient experienced no apneas and that during that session the threshold would remain static.
Regarding claim 19, Froehlich ‘146 teaches the invention as modified above and further a sensor configured to monitor 
Regarding claim 20, Froehlich ‘146 teaches the invention as modified above and further teaches the controller is configured to alert the patient at a conclusion of the first session that a fault in the seal was detected (Col. 8, Ln. 53-57). The first session could be considered to end when the alarm sounds.
Claim(s) 3-5 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich et al. (U.S. Patent 5503146) in view of Matthews et al. (U.S. Pub. 2003/0111079).
Regarding claim 3, Froehlich ‘146 teaches the invention as modified above and further teaches maintaining the applied pressure below the full therapeutic pressure for a period of time (Col. 10, Ln. 33-37 – until mask breathing is detected), and returning the applied pressure to the full therapeutic pressure during the first session after the period of time has elapsed (Col. 10, Ln. 33-37).
Froehlich ‘146 as modified fails teach the period of time for the applied pressure below the full therapeutic pressure is predetermined.
Matthews teaches a CPAP system and teaches a response to a big leak determination of reducing pressure delivery to a patient for a predetermined period of time (¶0104). Matthews teaches a predetermined period of time as providing the benefit of allowing time for a patient to respond to the pressure change during sleep so the leak situation can be corrected (¶¶0104-0106).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 the period of time for the applied pressure below the full therapeutic pressure is predetermined in order to provide the benefit of allowing time for a patient to respond to the pressure change during sleep so the leak situation can be corrected in view of Matthews.
Regarding claim 4, Froehlich ‘146 teaches the invention as modified above and Matthews as incorporated therein further suggests as obvious the predetermined period of time is 15 minutes (¶0156). Matthews teaches 15 minutes as an effective time to wait for a patient to stabilize following a pressure decrease (¶0156).
Regarding claim 5, Froehlich ‘146 teaches the invention as modified above and Matthews as incorporated therein further suggests as obvious the predetermined period of time is between 15-60 seconds. Matthews teaches a holding period at a reduced pressure of 2 minutes (¶0104). The particular timing of 15-60 seconds is not a critical value to the design of the instant application (note the contrast with the timing required by claim 4). One of ordinary skill in the art would have considered it prima facie obvious that a duration selected for the predetermined time is a result effective variable which would be expected during the normal course of routine experimentation to be considered across a range of time values representing a duration of multiple breaths. While the timing recited by the instant claim represents the duration of only a few breaths it is not considered to patentably distinguish over the teaching of Matthews of a duration which encompasses only a few more breaths.
Regarding claim 15, Froehlich ‘146 teaches the invention as modified above but fails to teach the controller is configured to cause the blower to deliver the pressurized air at progressively increasing pressures until the treatment pressure has returned to the full therapeutic pressure during the first session.
Matthews teaches a CPAP system and teaches a response to a big leak determination of reducing pressure delivery to a patient (¶¶0104-0105). Matthews then further teaches pressure increases should occur gradually and/or as a ramp function in order to allow the patient to comfortably adjust to pressure changes (e.g. ¶¶0090, 0175, 0184, 0257-0258, 0265).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 the controller is configured to cause the blower to deliver the pressurized air at progressively increasing pressures until the treatment pressure has returned to the full therapeutic pressure during the first session in order to provide the benefit of allowing the patient to comfortably adjust to pressure changes in view of Matthews.
Regarding claim 16, Froehlich ‘146 teaches the invention as modified above and Matthews as incorporated therein further suggests as obvious the controller is configured to cause the blower to deliver the pressurized air at progressively increasing pressures after a predetermined period of time has elapsed (¶0104).
Regarding claim 17, Froehlich ‘146 teaches the invention as modified above and Matthews as incorporated therein further suggests as obvious the predetermined period of time is 15-60 seconds. Matthews teaches a holding period at a reduced pressure of 2 minutes (¶0104). The particular timing of 15-60 seconds is not a critical value to the design of the instant application (note the contrast with the timing required by claim 4). One of ordinary skill in the art would have considered it prima facie obvious that a duration selected for the predetermined time is a result effective variable which would be expected during the normal course of routine experimentation to be considered across a range of time values representing a duration of multiple breaths. While the timing recited by the instant claim represents the duration of only a few breaths it is not considered to patentably distinguish over the teaching of Matthews of a duration which encompasses only a few more breaths.
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich et al. (U.S. Patent 5503146) in view of Zilberg (U.S. Pub. 2005/0241639).
Regarding claim 13, Froehlich ‘146 teaches the invention as modified above but fails to teach the controller is configured to: in response to said mask pressure being less than the full therapeutic pressure, cause the blower to deliver pressurized air above the full therapeutic pressure during the first session; and prior to comparing the mask pressure to the threshold, calculate a difference between the treatment pressure above the full therapeutic and the mask pressure.
Zilberg teaches a CPAP (¶0010) and teaches two separate patient breath parameter measures which should result in increasing the applied pressure to the patient so long as no large leak is detected (¶¶0414, 0419). The reduction in average flow or reduction in the average flatting index taught by Zilberg could both be obviously modified by one of ordinary skill in the art to evaluate the mask pressure in Froehlich ‘146 to detect problematic gas delivery. Zilberg teaches these two criteria as representing situations where ineffective gas delivery is detected with a consequent remedy of increasing applied pressure to the patient (¶¶0414, 0419).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 the controller is configured to: in response to said mask pressure being less than the full therapeutic pressure, cause the blower to deliver pressurized air above the full therapeutic pressure during the first session in order to provide the benefit of identifying situations where ineffective gas delivery is detected with a consequent remedy of increasing applied pressure to the patient in view of Zilberg. Froehlich ‘146 then further suggests as obvious the requirement that prior to comparing the mask pressure to the threshold, calculate a difference between the treatment pressure above the full therapeutic and the mask pressure as the steps of Fig. 5 in Froehlich ‘146 will be performed in an ongoing manner.
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich et al. (U.S. Patent 5503146) in view of Zilberg (U.S. Pub. 2005/0241639) and further in view of Matthews et al. (U.S. Pub. 2003/0111079).
Regarding claim 21, Froehlich ‘146 teaches the invention as modified above and further teaches the controller is configured to: calculate a differential between the treatment pressure at the lower pressure and the mask pressure within the mask (same as the “difference” in claim 12); compare the differential to the threshold (same as the “compare” in claim 12); and in response to the differential being less than the threshold and indicating that the seal against the patient's face is effective, cause the blower to deliver the pressurized air at increasing pressure (Col. 10, Ln. 33-37).
Froehlich ‘146 as modified fails to teach in response to said mask pressure being less than the full therapeutic pressure, cause the blower to deliver pressurized air above the full therapeutic pressure during the first session; prior to comparing the mask pressure to the threshold, calculate a difference between the treatment pressure above the full therapeutic and the mask pressure; causing the blower to deliver the pressurized air at progressively increasing pressures until the treatment pressure has returned to the full therapeutic pressure during the first session.
Zilberg teaches a CPAP (¶0010) and teaches two separate patient breath parameter measures which should result in increasing the applied pressure to the patient so long as no large leak is detected (¶¶0414, 0419). The reduction in average flow or reduction in the average flatting index taught by Zilberg could both be obviously modified by one of ordinary skill in the art to evaluate the mask pressure in Froehlich ‘146 to detect problematic gas delivery. Zilberg teaches these two criteria as representing situations where ineffective gas delivery is detected with a consequent remedy of increasing applied pressure to the patient (¶¶0414, 0419).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 the controller is configured to: in response to said mask pressure being less than the full therapeutic pressure, cause the blower to deliver pressurized air above the full therapeutic pressure during the first session in order to provide the benefit of identifying situations where ineffective gas delivery is detected with a consequent remedy of increasing applied pressure to the patient in view of Zilberg. Froehlich ‘146 then further suggests as obvious the requirement that prior to comparing the mask pressure to the threshold, calculate a difference between the treatment pressure above the full therapeutic and the mask pressure as the steps of Fig. 5 in Froehlich ‘146 will be performed in an ongoing manner.
Matthews teaches a CPAP system and teaches a response to a big leak determination of reducing pressure delivery to a patient (¶¶0104-0105). Matthews then further teaches pressure increases should occur gradually and/or as a ramp function in order to allow the patient to comfortably adjust to pressure changes (e.g. ¶¶0090, 0175, 0184, 0257-0258, 0265).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Froehlich ‘146 the controller is configured to: cause the blower to deliver the pressurized air at progressively increasing pressures until the treatment pressure has returned to the full therapeutic pressure during the first session in order to provide the benefit of allowing the patient to comfortably adjust to pressure changes in view of Matthews.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references. Regarding the independent claims note is made to Froehlich et al. (U.S. Patent 5551419).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785